Exhibit 10.5

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT is made and entered into as of the 6th day of
February, 2009 (this “Agreement”), by and between eLandia International Inc., a
Delaware corporation (the “Company”) and Stanford International Bank, Ltd., an
Antiguan banking corporation (“SIBL”).

R E C I T A L S

WHEREAS, the parties have entered into various registration rights agreements
including those identified on Schedule A attached hereto (as amended through the
date hereof, the “Registration Rights Agreements”);

WHEREAS, as of the date hereof the parties are entering into a Modification
Agreement pursuant to which, among other things, certain financing arrangements
between the parties are being modified and restructured (the “Modification
Agreement”); and

WHEREAS, Stanford desires to execute and deliver this Agreement to induce the
Company to consummate the various transactions contemplated by the Modification
Agreement.

A G R E E M E N T

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows as of the
date hereof:

Section 1. Termination. Stanford and the Company hereby covenant and agree as
follows: (a) to terminate all of the Registration Rights Agreements in their
entirety without further force or effect, including without limitation, all
demand registration rights granted to Stanford pursuant thereto; and (b) that
neither Stanford nor the Company has any liabilities to the other under the
Registration Rights Agreements.

Section 2. Release.

(a) Stanford, on behalf of itself and its successors, assigns and affiliates
(all of the foregoing, individually, a “Releasor”, and, collectively, the
“Releasors”), hereby irrevocably and forever releases and discharges the Company
and its stockholders, affiliates, directors, officers, employees, legal advisors
and other representatives, and the respective successors and assigns of each of
them (all of the foregoing, individually, a “Releasee” and, collectively, the
“Releasees”) from any and all claims, demands, actions, obligations, and
liabilities whatsoever, whether absolute or contingent, liquidated or
unliquidated, both at law and in equity (collectively, “Claims”) which Stanford
or any other Releasor now has, has ever had or may hereafter have against the
respective Releasees arising contemporaneously with or prior to the date hereof
on account of or arising out of the Registration Rights Agreements and the
Company’s obligations thereunder.



--------------------------------------------------------------------------------

(b) No Actions. Stanford irrevocably covenants to refrain, and to cause its
affiliates to refrain, from, directly or indirectly, asserting any claim or
demand, or commencing, instituting or causing to be commenced, any action or
proceeding of any kind against any Releasee, based upon any matter purported to
be released by Section 2(a).

(c) Indemnity. Without in any way limiting any of the rights and remedies
otherwise available to any Releasee, Stanford shall indemnify and hold harmless
each Releasee from and against all losses, liabilities, claims, damages
(including incidental and consequential damages) or expense (including costs of
investigation and defense and reasonable attorney fees), whether or not
involving third party claims, arising directly or indirectly from or in
connection with (i) the assertion by or on behalf of Stanford or any Releasor of
any claim or other matter sought to be released pursuant to Section 2(a),
(ii) the assertion by any third party of any claim or demand against any
Releasee which claim or demand arises directly or indirectly from, or in
connection with, any assertion by or on behalf of Stanford or any other Releasor
against such third party of any claims or other matters sought to be released
pursuant to Section 2(a), or (iii) the breach by Stanford or any Releasor of the
terms of Section 2(b).

Section 3. Representations. Each Party hereby represents and warrants to each
other Party that:

(a) It has the full power, capacity, authority and right to execute and deliver
this Agreement and to perform its obligations hereunder.

(b) This Agreement has been duly authorized by all necessary action and
constitutes such Party’s valid and binding agreement, enforceable against such
Party in accordance with its terms, except as such enforceability may be limited
by bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws of general applicability relating to or affecting creditors’
rights and to general equity principles.

(c) No approval, authorization, consent or filing (other than any obligation to
file certain information pursuant to the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder) is required in connection
with its execution, delivery and performance of this Agreement which has not
heretofore been obtained or made.

Section 4. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the parties. Each of the parties hereby acknowledges, represents and warrants
that (i) it has read and fully understood this Agreement and the implications
and consequences thereof; (ii) it has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of its own choice,
or it has made a voluntary and informed decision to decline to seek such
counsel; and (iii) it is fully aware of the legal and binding effect of this
Agreement.

Section 5. Governing Law; Jurisdiction. This Agreement shall be governed in all
respects by the laws of the State of Florida. All suits, actions or proceedings
arising out of, or in connection with, this Agreement or the transactions
contemplated by this Agreement shall be brought in any federal or state court of
competent subject matter jurisdiction sitting in Miami-Dade County, Florida.

 

2



--------------------------------------------------------------------------------

Section 6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument. This Agreement may be delivered by facsimile, and facsimile
signatures shall be treated as original signatures for all applicable purposes.

Section 7. Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof.

Section 8. Amendment; Waiver. This Agreement and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought. This
Agreement may be amended only by a writing executed by all parties hereto.

Section 9. Further Assurances. At any time, and from time to time, after the
effective date, each party will execute such additional instruments and take
such action as may be reasonably requested by the other party to confirm or
perfect title to any property interests transferred hereunder or otherwise to
carry out the intent and purposes of this Agreement.

[Signatures Begin on Following Page]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

ELANDIA INTERNATIONAL INC.

By:  

/s/ Pete R. Pizarro

  Pete R. Pizarro   Chief Executive Officer

STANFORD INTERNATIONAL BANK LTD.

By:  

/s/ James M. Davis

  James M. Davis   Chief Financial Officer



--------------------------------------------------------------------------------

SCHEDULE A

REGISTRATION RIGHTS AGREEMENTS

Registration Rights Agreement dated September 5, 2008

Registration Rights Agreement dated November 21, 2007

Registration Rights Agreement dated February 16, 2007